 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10   MICHAEL HARRIS,                     )   CASE NO. CV 19-3693-MWF (PJW)
                                         )
11                     Petitioner,       )   ORDER ACCEPTING REPORT AND
                                         )   ADOPTING FINDINGS, CONCLUSIONS,
12               v.                      )   AND RECOMMENDATIONS OF UNITED
                                         )   STATES MAGISTRATE JUDGE, AND
13   T. FOSS,                            )   DENYING CERTIFICATE OF
                                         )   APPEALABILITY
14                     Respondent.       )
                                         )
15
16        Pursuant to 28 U.S.C. Section 636, the Court has reviewed the
17   Petition, records on file, and the Report and Recommendation of the
18   United States Magistrate Judge.    Further, the Court has engaged in a
19   de novo review of those portions of the Report to which Petitioner has
20   objected.   The Court accepts the Report and adopts the findings,
21   conclusions, and recommendations of the Magistrate Judge.
22        Further, for the reasons stated in the Report and
23   Recommendation, the Court finds that Petitioner has not made a
24   substantial showing of the denial of a constitutional right or that
25   the court erred in its procedural ruling and, therefore, a certificate
26   of appealability is denied.     See 28 U.S.C. § 2253(c)(2); Fed. R. App.
27
28
 1   P. 22(b); Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack v.
 2   McDaniel, 529 U.S. 473, 484 (2000).
 3
 4   DATED: April 6, 2020
 5
 6
 7                                                MICHAEL W. FITZGERALD
                                                  UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27   C:\Users\isabelmartinez\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\VT0Y4E57\LA19CV03693-MW
     F-PJW-Order Accepting RR.wpd
28

                                                        2
